Citation Nr: 1223439	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an psychiatric disorder other than posttraumatic stress disorder, to include schizophrenia and bipolar manic depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a 
January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing to be held at the Montgomery, Alabama, RO in April 2012, but failed to appear.  Thus, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In a January 1977 rating decision, the RO denied service connection for a "nervous condition," which had been diagnosed as schizophrenia at that time.  In 
September 2000, the RO denied reopening the claim for service connection for "bipolar manic depression."  In the January 2007 rating decision, the RO denied reopening the claim for entitlement to service connection for "bipolar manic depression."  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Here, the Veteran had been diagnosed with schizophrenia at the time of the prior denials.  Thus, while the term schizophrenia was not explicitly named in the phrasing of the issue as it appeared on prior rating decisions, it was a psychiatric disorder discussed in the prior adjudications and was denied as part and parcel of the previous decisions consistent with Clemons, however the actual issue was phrased (i.e., "nervous disorder" or "bipolar manic depression.").  To ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the issue involving the previously-denied claim as whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar manic depression and schizophrenia (herein also referred to simply as "an acquired psychiatric disorder").  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claim will be considered.

The Board is considering the claim for service connection for PTSD as a separate issue so as not to prejudice the Veteran, as this disability has not been previously denied by the agency of original jurisdiction.  To characterize this issue as one involving new and material evidence would require a higher burden for the Veteran (having to submit new and material evidence for a disability that has not been previously denied).  Accordingly, these issues will be addressed separately. 

In regard to the issue of entitlement to service connection for PTSD, the RO decision dated January 2007 denied such claim, and the claimant filed a timely Notice of Disagreement (NOD).  While such issue is not certified for appeal, the Board finds that there has not been a Statement of the Case (SOC) rendered with respect to this issue.  Therefore, as will be described in further detail in the Remand section of this decision, the issue is in appellate status and a Remand is necessary to direct the RO to render an SOC thereon.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied reopening a claim of service connection for acquired psychiatric disorder (other than PTSD).  The Veteran did not initiate an appeal of that decision and it became final.

2.  Evidence received since the September 2000 rating decision by itself or in conjunction with previously considered evidence is not new and material. 




CONCLUSIONS OF LAW

1.  The September 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  The criteria to reopen a claim of entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, as is the case here with the Veteran's claim of service connection for an acquired psychiatric disorder, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.



In August 2006, the RO furnished a letter to the Veteran addressing all pertinent notice elements delineated in 38 C.F.R. § 3.159.  The letter further advised the Veteran of the basis of the prior final denial, and that in order to reopen the claim, he must submit new and material evidence showing an acquired psychiatric condition was incurred in or aggravated by service.  A definition of new and material was provided.  Accordingly, the Board finds that VA's VCAA notification duties have been met to the extent necessary.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service medical records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, for claims to reopen, VA does not have a duty to provide a VA examination until new and material evidence is presented or secured.  38 C.F.R. § 3.159.

In this case, the Veteran's service personnel and medical records were previously obtained in connection with an August 1976 claim.  In addition, numerous VA treatment records have been associated with the claims file.  It appears that all relevant, available records have been obtained.  The Veteran has submitted pre- and post-service private clinical records pertaining to his claim.  An August 1972 Medical Certificate and History and an October 1972 VA Form 10-7131 reflect that the Veteran was treated for paranoid schizophrenia at Pilgrim State Hospital from July 1972 to October 1972.  The VA Form 10-10m also shows the Veteran was "admitted twice to Kings County Hospital," with no indication as to when.  January 1972 records from Creedmore State Hospital reference July 1971 psychiatric treatment of the Veteran, which was prior to the Veteran's entrance into service.  The available records associated with the claims file provide a thorough and expert summarization of the above treatment by VA examiners.  The documentation shows that all the relevant medical records were reviewed by VA examiners, and a complete recitation thereof was provided.  It appears that while certain mental health records, as identified above, that were associated with the claims file, are no longer contained therein and are no longer available.  The Board finds that in view of the decades that have passed since these records were recited, as they are dated in the early 1970s, the Board finds that further attempts to collect such records would be a futile and would needlessly expend VA resources.  Again, the Board emphasizes that complete recitations of such records remain in the claims file.  Consequently, the Board finds that it is able to proceed without any additional development in this respect without prejudice to the Veteran.  

The Board notes that while the Veteran was previously afforded a VA examination in June 1993 pertaining to his psychiatric disorder, he has not been afforded an examination in connection with the claim to reopen service connection for an acquired psychiatric disorder.   However, as the Board finds herein that no new and material evidence has been received, no examination is needed.

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Analysis

This appeal arises from the RO's January 2007 rating decision that found new and material evidence had not been submitted in order to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In the alternative, entitlement to service connection may be established by two other means: chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  
Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  


VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2011).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

Here, the Veteran's initial claim for an acquired psychiatric disorder was denied in a January 1977 rating decision, which found that the Veteran's pre-existing psychiatric disorder was not aggravated by service.  The RO stated that "post service hospitalizations are a continuation of the condition that existed prior to service."  The evidence at that time consisted of: (1) pre-service private medical records from Creedmore State Hospital, dated from September 1970 to February 1971, showing the Veteran was hospitalized multiple times for an acute psychotic episode; (2) service personnel records showing that the Veteran had various behavioral infractions and was ultimately separated from service as unsatisfactory and unfit for military service because of character and behavior disorder; and (3) post-service private treatment records showing treatment for a psychiatric disorder.  The Veteran did not appeal this decision and it became final.  

The Veteran subsequently sought to reopen his claim in May 2000.  In the September 2000 rating decision, the RO denied reopening on the basis that new and material evidence had not been received.  The evidence of record at the time of the RO's final and binding September 2000 rating decision relevant to the Veteran's acquired psychiatric disorder claim consisted of: (1) post-service VA treatment records and private treatment records showing treatment for a psychiatric disorder; (2) Social Security Administration records; (3) statements from the Veteran alleging that his psychiatric disorder was aggravated by his service, as well as (4) the evidence mentioned above.  

Since the final September 2000 rating decision, VA treatment records from April 2003 to May 2009 reflecting treatment for an acquired psychiatric disorder have been added to the record, along with additional statements from the Veteran alleging that his psychiatric condition was aggravated during service.  

These supplementary VA treatment records are cumulative and redundant of previous VA treatment records showing treatment for a current acquired psychiatric disorder, and therefore do not constitute new evidence.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Because it was previously demonstrated that the Veteran has a psychiatric disorder, these records also lack materiality, as they do not relate to an unestablished fact necessary to substantiate the claim.

Similarly, the Veteran's lay statements asserting that his acquired psychiatric disorder was aggravated by service are unsubstantiated assertions that are essentially the same as those previously made to VA prior to the issuance of the September 2000 rating decision.  The theory of aggravation was adjudicated in the RO's initial January 1977 rating decision, with the finding that aggravation was not shown.  Thus, this evidence is not new.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, these contentions in and of themselves, do not constitute new and material evidence; in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court held that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108. 


In sum, no new and material evidence as contemplated by 38 C.F.R. § 3.156(a) has been presented with which to reopen the service connection claim for an acquired psychiatric disorder.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for an acquired psychiatric disorder , other than PTSD, is denied.


REMAND

Manlincon--PTSD

In the January 2007 Rating Decision, the RO denied, in pertinent part, entitlement to service connection for PTSD.  In November and December 2007 statements, the Veteran discussed psychiatric symptoms he was experiencing as a result of service.  While his November 2007 statement was construed as an NOD with the January 2007 Rating Decision, the RO limited this to the Veteran's previously denied acquired psychiatric disorder claim only.  Applying the Clemons concept discussed above, the Board finds that the November 2007 statement should also have been construed as an NOD with the RO's denial of service connection for PTSD.  The Veteran is not prejudiced by this finding, as it ensures that he will be given the opportunity to perfect a timely appeal relating to his PTSD claim, should he so choose.

After an NOD has been filed in any claim, the RO is required to issue an SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  Here, no SOC has been issued with regard to the Veteran's PTSD claim.  Technically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of an SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pertaining to the Veteran's claim of entitlement to service connection for PTSD.  

Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


